Case: 20-30456      Document: 00516107424          Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 24, 2021
                                   No. 20-30456
                                 Summary Calendar                        Lyle W. Cayce
                                                                              Clerk


   Bruce Committe,

                                                             Plaintiff—Appellant,

                                        versus

   Vickie Gentry,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:19-CV-122


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam: *
          Vickie Gentry, the Provost and Vice-President for Academic Affairs
   at Louisiana’s Northwestern State University (“NSU”), removed Bruce
   Committe from his teaching responsibilities at NSU. Committe sued Gentry,
   alleging that she had violated several of his constitutional rights. The district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30456      Document: 00516107424           Page: 2    Date Filed: 11/24/2021




                                     No. 20-30456


   court dismissed his claims, and Committe appealed. In our court, Committe
   filed a motion to disqualify Gentry’s lawyer for an alleged conflict of interest.
   He then filed another motion asking this court to have opposing counsel
   arrested or summoned because she had allegedly violated his free speech
   rights. Gentry responded by moving to strike Committe’s motions, to bar
   him from filing further motions, and for a damage award under Federal Rule
   of Appellate Procedure 38. We affirm the district court’s judgment. We also
   deny Committe’s and Gentry’s motions.
                                          I.
          Bruce Committe was an assistant professor at NSU who began a one-
   year term of employment in the fall of 2018. He was assigned to teach
   accounting for the Spring 2019 term. Vickie Gentry removed his teaching
   duties and assigned him other work at the start of the Spring 2019 term.
   Committe alleges that Gentry pulled his teaching duties because he had
   chosen to use a self-published textbook and syllabus that other accounting
   faculty had not approved.
          Committe sued Gentry in her personal capacity under 42 U.S.C.
   § 1983, seeking compensatory and punitive damages. He alleged that Gentry
   violated his constitutional rights by removing him from his teaching duties.
   Specifically, Committe alleged that Gentry violated: (1) his rights to
   academic freedom, free speech, and freedom of the press under the First
   Amendment; (2) his right to due process under the Fourteenth Amendment;
   and (3) his privileges and immunities as protected by the Fourteenth
   Amendment.
          The district court dismissed Committe’s claims. It found that
   Committe’s speech was made in his role as a state employee, not a private
   citizen, so he failed to state a First Amendment claim. The court also rejected
   Committe’s due process claim. It found that Committe lacked a property




                                          2
Case: 20-30456      Document: 00516107424            Page: 3   Date Filed: 11/24/2021




                                      No. 20-30456


   interest in continued employment because he was an at-will employee. And
   at any rate, Gentry had not fired Committe or impugned his reputation at the
   time he sued—she had only removed him from his teaching duties. Finally,
   the court found that Committe had not stated a viable claim under the
   Privileges and Immunities Clause of the Fourteenth Amendment, because
   that clause governs States’ treatment of other States’ residents and was thus
   inapplicable to Committe’s suit.
          Committe appealed to us. While the appeal was pending, Committe
   moved to disqualify opposing counsel due to an alleged conflict of interest.
   But Committe did not attempt to establish that an attorney-client
   relationship had existed between himself and opposing counsel. See In re Am.
   Airlines, Inc., 972 F.2d 605, 614 (5th Cir. 1992). Instead, Committe objected
   to a letter he had received from opposing counsel asking him to send
   litigation-related correspondence to opposing counsel instead of NSU
   employees. After opposing counsel responded to Committe’s motion,
   Committe filed another motion. This time he “move[d] this court to cause
   the arrest, or summons to appear in court” of opposing counsel for the
   alleged crime of requesting that litigation-related correspondence be sent to
   opposing counsel. Gentry moved to strike these motions from the record. She
   also sought an order barring Committe from filing further motions and an
   award of damages and costs pursuant to Federal Rule of Appellate Procedure
   38.
                                          II.
          Committe is proceeding pro se, and we construe the filings of pro se
   litigants liberally. Coleman v. United States, 912 F.3d 824, 828 (5th Cir. 2019).
   When construed liberally, Committe’s brief raises three claims. First, he
   argues that he sufficiently pleaded violations of his First Amendment rights
   to free speech and academic freedom. Second, he argues that Gentry is not




                                           3
Case: 20-30456      Document: 00516107424           Page: 4     Date Filed: 11/24/2021




                                     No. 20-30456


   entitled to qualified immunity from his § 1983 claims. Third, he argues that
   the magistrate judge violated his due process rights by demonstrating bias in
   favor of Gentry. Each claim lacks merit.
          First, Committe argues that he sufficiently pleaded violations of his
   First Amendment rights to free speech and academic freedom. “To establish
   a § 1983 claim for violation of the First Amendment right to free speech,
   [public university professors] must show that (1) they were disciplined or
   fired for speech that is a matter of public concern, and (2) their interest in the
   speech outweighed the university’s interest in regulating the speech.”
   Buchanan v. Alexander, 919 F.3d 847, 853 (5th Cir. 2019). Committe does not
   plausibly make either showing. He simply asserts that “the Defendant
   remov[ed] Plaintiff from his teaching assignments based on the content of his
   class planning document (syllabus) and Plaintiff’s choice of teaching
   materials,” and this removal was “to create orthodoxy in the class room.”
   Committe does not elaborate on this conclusory assertion, beyond
   speculating that “[w]hat may have happened was the Defendant had a mental
   lapse because of other events happening that may have overwhelmed her
   judgment making.” Committe’s conclusory claim was properly dismissed.
          Second, Committe argues that Gentry is not entitled to qualified
   immunity from his § 1983 claims. He argues at length that his constitutional
   rights to free speech and academic freedom are clearly established, such that
   qualified immunity should not insulate Gentry from suit. Cf. Harlow v.
   Fitzgerald, 457 U.S. 800, 818 (1982). This argument does not help Committe
   because he has not shown an underlying constitutional violation that Gentry
   could be held liable for even in the absence of qualified immunity. He has not
   plausibly alleged a First Amendment violation, as discussed above, and he
   does not adequately brief any argument that Gentry violated any other
   constitutional right.




                                           4
Case: 20-30456      Document: 00516107424          Page: 5    Date Filed: 11/24/2021




                                    No. 20-30456


          Third, Committe argues that the magistrate judge violated his due
   process rights by demonstrating bias in favor of Gentry. Committe lodges a
   plethora of grievances about how the magistrate judge handled his case. The
   thrust of his complaint seems to be that the magistrate judge allowed Gentry
   to raise a qualified immunity defense and gave Committe an insufficient
   opportunity to develop facts to rebut it. Committe offers no authority
   suggesting that any of the magistrate judge’s conduct, including his
   consideration of the qualified immunity issue, amounted to a violation of his
   due process rights.
                                         III.
          We now consider the parties’ motions. Committe has moved to
   disqualify Gentry’s counsel for conflict of interest. “As a general rule, courts
   do not disqualify an attorney on the grounds of conflict of interest unless the
   former client moves for disqualification.” In re Yarn Processing Patent Validity
   Litig., 530 F.3d 83, 88 (5th Cir. 1976). Committe does not allege that he is a
   former client of Gentry’s counsel or show why any of the “narrow
   exceptions” to our general rule, see id. at 89, should apply. We accordingly
   deny Committe’s motion to disqualify.
          After Gentry’s counsel opposed Committe’s motion to disqualify,
   Committe doubled down by moving to have Gentry’s counsel arrested or
   summoned to appear in court. The motion was based on counsel’s alleged
   continuing crime of violating his constitutional rights by asking him to direct
   litigation-related correspondence to counsel rather than to employees of
   NSU. Committe’s motion is frivolous and is denied.
          In response, Gentry moved to strike Committe’s motions from the
   record and to bar Committe from filing any further motions during this
   appeal without prior approval from the court. Because we affirm the district
   court’s order in this opinion, concluding the appeal, these motions are moot.




                                          5
Case: 20-30456      Document: 00516107424             Page: 6   Date Filed: 11/24/2021




                                       No. 20-30456


          Gentry also filed a motion for damages and costs based on Federal
   Rule of Appellate Procedure 38, which provides that “[i]f a court of appeals
   determines that an appeal is frivolous, it may, after a separately filed motion
   or notice from the court and reasonable opportunity to respond, award just
   damages and single or double costs to the appellee.” Rule 38 “confers broad
   discretion on federal courts of appeals to award sanctions in any appeal the
   court determines to be frivolous.” Sun Coast Res., Inc. v. Conrad, 958 F.3d
   396, 398 (5th Cir. 2020). We have generally used our discretion to award Rule
   38 sanctions in matters involving malice, as opposed to ineptitude. See id.
   Although the district court noted that Committe has filed numerous
   meritless suits against universities and their lawyers for alleged employment
   discrimination or civil rights violations, this appears to be the first meritless
   appeal that Committe has filed in our court. Accordingly, we exercise our
   discretion not to grant sanctions under Rule 38 and deny Gentry’s motion.
   Committe is nevertheless WARNED that further frivolous filings in this
   court may lead to Rule 38 sanctions.
                                   *        *         *
          The district court’s judgment is AFFIRMED. Committe’s motions
   to disqualify counsel and arrest or summon counsel are DENIED. Gentry’s
   motion for Rule 38 sanctions is DENIED. Gentry’s motions to strike and to
   bar further motions are DENIED AS MOOT.




                                            6